Citation Nr: 1534155	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include psoriasis vulgaris and gutatte-type, seborrheic dermatitis, and a fungal condition, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a liver condition, to include hepatitis C, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a vision condition, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for pancreatitis, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a gallbladder condition, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to herbicide exposure.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hearing loss.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2013 rating decisions from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico.  The issue of entitlement to service connection for a skin condition was previously remanded by the Board in October 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND
In a February 2015 VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge at a videoconference hearing regarding all of the issues on appeal.  See 38 C.F.R. § 20.700 (2014).  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




